Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
That the above entitled appeal for reappraisement is limited to canned meat products exported from Argentina during the period January 1, 1959 to and including December 31, 1959 and is abandoned as to all other merchandise.
That the issues are similar in all material respects to the issues involved in International Packers Limited vs. United States, Reap. Dec. 10696 and that the record therein may be incorporated in the record of this appeal.
That the involved merchandise was entered or withdrawn from warehouse for consumption after the effective date (February 27, 1958) of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, T.D. 54165).
That the merchandise described on Schedule “B” hereto attached and made a part hereof is identified on the Pinal List published by the Secretary of the Treasury pursuant to the said Simplification Act (T.D. 54521).
That the said merchandise was accordingly appraised under Section 402a of the Tariff Act of 1930, as amended.
That on or about the date of exportation such or similar merchandise was not freely offered for sale for home consumption in Argentina or for export to the United States.
That the appraiser, in computing United States value under Section 402a(e), included as an element of such value an amount paid by the exporter as so-called Argentine retention tax; that the period of exportation and the appraised and claimed United States values, per dozen tins, net packed, of the merchandise within said exportation period, are as recited in Schedule “B”, annexed to and made a part of this stipulation; that the allowance for the so-called Argentine retention tax, and the adjustment for difference in duty resulting from the allowance thereof, represent the difference between the appraised and claimed values in each instance.
That the said Argentine export charge involved in the present appeal was imposed or exacted pursuant to the same Argentine decrees, or other Argentine legal authorities that were construed by the court in the incorporated case.
That this appeal for reappraisement is submitted for decision on the incorporated record and this stipulation.
*551It appears from the official papers that the merchandise involved in this appeal consists of 12-ounce tins of roast beef, exported from Argentina and entered at the port of New Orleans on July 17, 1959. It was appraised at $3.9937 per dozen tins, net, packed. The claimed value for such merchandise as noted in schedule “B” is $3.6894 per dozen tins, net, packed.
On the agreed facts and on the authority of the decision cited, I find and hold that United States value, as that value is defined in section 402a (e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that such value is $3.6894 per dozen tins, net, packed.
Judgment will be rendered accordingly.